DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because Fig 6 has a grammatical error, in which, “wavelenght” should be “wavelength”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
	
Allowable Subject Matter
Claims 1-20 are allowed.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “detecting a first peak wavelength of the second pair and a second peak wavelength of the second pair in the fluorescence spectrum, the first peak wavelength associated with the first fluorescence peak and the second peak wavelength associated with the second fluorescence peak, the first peak wavelength smaller than the second peak wavelength; and determining, utilizing the one or more processors, a sucrose concentration based on one of the first pair and the second pair utilizing a database comprising a plurality of predetermined sucrose concentrations”, in combination with the rest of the limitations of claim 1.

As to claim 12, the prior art of record, taken alone or in combination, fails to disclose or render obvious “a moving table configured to position a main axis of a tip of the optical fiber in the first detection direction, the moving table comprising goniometer configured to set the detection angle…detecting a first peak wavelength of the second pair and a second peak wavelength of the second pair in the fluorescence spectrum, the first peak wavelength associated with the first fluorescence peak and the second peak wavelength associated with the second fluorescence peak; and determining a sucrose concentration based on one of the first pair and the second pair utilizing a database comprising a plurality of predetermined sucrose concentrations”, in combination with the rest of the limitations of claim 12.
Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mackenzie et al. US Pat No. 10,900,892, Landulfo Silveira, “Determination of sucrose concentration in lemon-type soft drinks by dispersive Raman spectroscopy”, 2009, Noriah Bidin, “Sugar Detection in Adulterated Honey via Fiber Optic Displacement Sensor for Food Industrial Applications”, 2015, & Emmanouil Orfanakis, “Optical spectroscopy methods combined with multivariate statistical analysis for the classification of Cretan thyme, multi-floral and honeydew honey” March 2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAURICE C SMITH/Examiner, Art Unit 2877